DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 6 is objected to because of the following informalities:  the claim currently states “the method of any claim 1” and should be amended to read “the method of claim 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 22 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it Claim 22 is drawn to the method of claim 1, wherein FoxP3 expression is reduced in the T-cell population after contacting the cell-based immunotherapy with an HDACi. Claim 1 is drawn specifically to the use of the HDACi nanatinostat. The use of the word “an” in claim 22 indicates the potential use of any HDACi and therefore does not include the limitation of the HDACi nanatinostat as recited in claim 1. It is suggested that the claim be amended to state “contacting the cell-based immunotherapy with the HDACi”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 14-18, 22, 30-32, 34, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0023937 A1 (Baylor College of Medicine) 22 JAN 2015 (herein BCM) in view of Eckschlager, T., et al (2017) Histone Deacetylase Inhibitors as Anticancer Drugs Int. J. Mol. Sci 18(1414); 1-25. Shen, L., and R. Pili (2012) Class I histone deacetylase inhibition is a novel mechanism to target regulatory T cells in immunotherapy OncoImmunology 1:7; 948-950 is used as evidence in claim 22.

Regarding claim 1, BCM teaches a method for augmenting a cell-based immunotherapy comprising contacting a cell-based immunotherapy in vitro with an HDAC inhibitor (HDACi) (page 17, claim 63; “A method of enhancing potency of immune cells that express at least one therapeutic protein…wherein said immune cells are T cells, NK cells, dendritic cells, or a mixture thereof”; page 17, claim 63; “the method of claim 63, wherein said contacting is performed in vitro”; page 17, claim 63, “comprising contacting the immune cells with an effective amount of a histone deacetylase (HDAC) inhibitor”). BCM further teaches that the HDACis include but are not limited to small chain fatty acids, hydroxamic acids, cyclic peptides, or benzamides (page 8, paragraph [0079]). 

Eckschlager provides a summary of HDAC inhibitors, mechanisms of their actions, and results of preclinical and clinical studies (abstract).  Eckschlager teaches that carcinogenesis cannot be explained only by genetic alterations, but also involve epigenetic processes including histone modifications (page 1, paragraph 2). Eckschlager further teaches that HDACs are divided into four classes with class I being located in the nucleus (HDACs 1, 2, 3, and 8) and class II located in the cytoplasm and nucleus (HDACs 4, 5, 6, 7, 9, and 10) (page 2, paragraph 4). Eckschlager teaches that HDAC inhibitors can act against only specific types of HDACs or against all types (page 3, paragraph 5). Eckschlager provides an overview of selected HDAC inhibitors in table 1 on page 4, including CHR-3996 which is a hydroxamic acid, Class I targeting inhibitor that was in phase I clinical trial for solid tumors at the time of the publication. Eckschlager further teaches that class I inhibitors enhance the functions of NK cells and CD8 T cells (page 9, paragraph 1). 
BCM and Eckschlager are considered to analogous to the claimed invention as they are in the same field of HDAC inhibitors for use in cancer immunotherapy. Therefore, it would have been obvious for one of ordinary skill in the art to have used the class 1 inhibitor CHR-3996 (nanatinostat) as taught by Eckschlager in the method for augmenting a cell-based immunotherapy taught by BCM. One of ordinary skill in the art would have been motivated to have made this combination as CHR-3996 had been demonstrated as a HDAC class I targeting inhibitor (Eckschlager, page 4, table 1) which was known to enhance the function of NK cells and CD8 T cells (Eckschlager, page 9, paragraph 1). 

Regarding claim 14, BCM and Eckschlager teach the method of claim 1 as discussed above.


Regarding claim 15, BCM and Eckschlager teach the method of claim 14 as discussed above.
BCM further teaches that the T cell population comprises a primary T-cell population derived from a healthy individual (page 18, claim 81, “immune cells are allogeneic to a recipient of said immune cells”).

Regarding claim 16, BCM and Eckschlager teach the method of claim 14 as discussed above.
BCM further teaches that the T cell population comprises a primary T-cell population derived from an individual inflicted with a disease (page 18, claim 81, “immune cells are autologous to a recipient of said immune cells”).

Regarding claim 17, BCM and Eckschlager teach the method of claim 14 as discussed above.
BCM further teaches that the T-cell population comprises a chimeric antigen receptor (CAR) (page 18, claim 78, “wherein said therapeutic protein is a chimeric antigen receptor (CAR)”).

Regarding claim 18, BCM and Eckschlager teach the method of claim 14 as discussed above.
BCM further teaches stimulating the T-cell population with a tumor associated antigen (page 7, paragraph [0061], “the infusion of a T cell product targeting a single tumor associated antigen (TAA) or tumor-specific antigen (TSA) may lead to target antigen modulation under this selective pressure… Expression of such TAAs or TSAs may be increased by administering epigenetic modulators that upregulate target expression and enhance CAR T cell potency”).

Regarding claim 22, BCM and Eckschlager teach the method of claim 14 as discussed above.
While BCM and Eckschlager don’t explicitly teach that FoxP3 expression is reduced in the T-cell population after contacting the cell-based therapy with the HDACi, it is anticipated that this change in expression would be an inherent and natural result of the method taught by BCM and Eckschlager in which the cell-based immunotherapy is contacted in vitro with the HDACi nanatinostat. 
MPEP 2112 (I) speaks to patentability of inherent properties and states that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). MPEP 2112 (II) states that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
	Furthermore, the relationship between HDAC inhibitors and FoxP3 expression was known in the art prior to the effective filing date of the claimed invention. For example, Shen studied Class I histone deacetylase (HDAC) inhibitors, their effects on Tregs and the underlying mechanisms (abstract). Shen teaches that “recently, we have reported that a class I HDAC inhibitor, entinostat, suppressed Treg function, enhanced anti-tumor immune response and facilitated cytokine and vaccine immunotherapy in murine renal cell carcinoma and prostate cancer models, respectively. This Treg suppression action was not through a depletion mechanism. Instead, entinostat targeted the function of Tregs by downregulating Foxp3 gene expression” (page 948, center column, paragraph 2). Shen teaches that Class I HDACs (Class 1 specific and pan) decreased Foxp3 levels in T regs in a dose dependent matter, whereas Class II specific HDAC inhibitors did not affect Foxp3 levels (page 949, center column, paragraph 2). As Eckschlager teaches CHR-3996 (nanatinostat) is a Class I targeting inhibitor (Eckschlager, page 4, 

Regarding claim 30, BCM and Eckschlager teach the method of claim 1 as discussed above.
BCM further teaches that the cell based immunotherapy comprises a natural killer cell line (page 2, paragraph [0011], “the immune cells are…NK cells…”).

Regarding claim 31, BCM and Eckschlager teach the method of claim 30 as discussed above.
BCM further teaches that the NK cell population further comprises a chimeric antigen receptor (CAR) (page 2, paragraph [0019], “the therapeutic protein expressed by the immune cells is a receptor… such as a chimeric antigen receptor (CAR)”).

Regarding claim 32, BCM and Eckschlager teach the method of claim 30 as discussed above.
BCM further teaches that the extracellular binding domain may be any protein or portion thereof that binds to a target protein including an Fc domain of a single chain antibody. (page 7, paragraph [0064]).

Regarding claim 34, BCM and Eckschlager teach the method of claim 1 as discussed above.
BCM further teaches that the cell-based immunotherapy is administered to an individual afflicted with a disease (page 6, paragraph [0050], “methods comprising administering to an individual one or more immune cells that have been contacted in vitro…with an agent that upregulates expression of a therapeutic protein in the immune cell”; page 3, paragraph [0028], “individual is diagnosed with cancer”).

Regarding claim 36, BCM and Eckschlager teach the method of claim 34 as discussed above.
BCM further teaches wherein the disease is a cancer (page 3, paragraph [0028], “individual is diagnosed with cancer”).

Regarding claim 37, BCM and Eckschlager teach the method of claim 36 as discussed above.
BCM further teaches that the cancer is breast cancer, cervical cancer, colon cancer, kidney cancer, liver cancer, lung cancer, melanoma, ovarian cancer, pancreatic cancer, or prostate cancer (page 4, paragraph [0031]).

Regarding claim 38, BCM and Eckschlager teach the method of claim 36 as discussed above.
BCM further teaches that the cancer is a leukemia or a lymphoma (page 4, paragraph [0031]).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0023937 A1 (Baylor College of Medicine) 22 JAN 2015 (herein BCM) in view of Eckschlager, T., et al (2017) Histone Deacetylase Inhibitors as Anticancer Drugs Int. J. Mol. Sci 18(1414); 1-25 as applied to claim 1 above, and further in view of Banerji, U., et al (2012) A Phase I Pharmacokinetic and Pharmacodynamic Study of CHR-3996, an Oral Class I selective Histone Deacetylase Inhibitor in Refractory Solid Tumors Clinical Cancer Research 18(9); 2687-2694. ChemScene Safety Data Sheet for Nanatinostat is used as an evidentiary reference for claims 4 and 5.

Regarding claim 4, BCM and Eckschlager teach the method of claim 1 as discussed above.
BCM further teaches that exposure of the cells to the epigenetic modifier agent may occur by any suitable regimen so long as the cells receive a sufficient amount of the agent and for a sufficient 
Banerji studied the safety, tolerability, pharmacokinetic (PK), and pharmacodynamic (PD) profile of CHR-3996, a selective class I histone deacetylase inhibitor (abstract, purpose). Banerji treated 39 patients with 7 different dose levels of CHR-3996 ranging from 5 to 160 mg/day, studied maximal plasma concentrations, and determined that a maximal plasma concentration of 259 ng/mL at a dose of 40 mg exceeded the concentrations required for antitumor efficacy in preclinical models (abstract, results). Using the molecular weight of CHR-3996, which is taught to be 394.40 g/mol by the ChemScene safety data sheet for Nanatinostat (page 1, 3.1), the maximal plasma concentration of 259 ng/mL, which was determined to be an effective level for treatment is 0.657 micromolar (as shown below), which meets the limitation of less than about 1 micromolar:

                
                    
                        
                            259
                             
                            n
                            g
                        
                        
                            m
                            L
                        
                    
                     
                    x
                     
                    
                        
                            1
                            g
                        
                        
                            
                                
                                    10
                                
                                
                                    9
                                
                            
                            n
                            g
                        
                    
                     
                    x
                     
                    
                        
                            1000
                            m
                            L
                        
                        
                            L
                        
                    
                    =
                     
                    
                        
                            0.000259
                             
                            g
                        
                        
                            L
                        
                    
                     
                    x
                     
                    
                        
                            m
                            o
                            l
                        
                        
                            394.4
                             
                            g
                        
                    
                    =
                     
                    
                        
                            
                                
                                    6.57
                                     
                                    x
                                     
                                    10
                                
                                
                                    -
                                    7
                                
                            
                            m
                            o
                            l
                        
                        
                            L
                        
                    
                     
                    x
                     
                    
                        
                            
                                
                                    10
                                
                                
                                    6
                                
                            
                            μ
                            m
                            o
                            l
                        
                        
                            m
                            o
                            l
                        
                    
                    =
                    
                        
                            0.657
                            μ
                            m
                            o
                            l
                        
                        
                            L
                        
                    
                     
                
            
	
	BCM, Eckschlager, and Banerji are considered to be analogous to the claimed invention as they are in the same field of HDAC inhibitors for use in cancer immunotherapy. Therefore, it would have been obvious to one of ordinary skill in the art to use the concentration of CHR-3996 taught by Banerji in the method taught by BCM and Eckschlager as a starting point for cell-based therapy augmentation. While the study by Banerji focused on patients who were treated with oral doses of CHR-3996, one of ordinary 

Regarding claim 5, BCM and Eckschlager teach the method of claim 1 as discussed above.
BCM further teaches that exposure of the cells to the epigenetic modifier agent may occur by any suitable regimen so long as the cells receive a sufficient amount of the agent and for a sufficient time to upregulate expression of the therapeutic protein (page 9, paragraph [0087]). In example studies, BCM teaches the use of DNMT inhibitor, decitabine (page 8, paragraph [0080]), as the epigenetic modifier used to upregulate the expression of the therapeutic proteins in the immune cells (page 8, paragraph [0078]).  In their example CAR-MUC1 T cells were contacted with 1μM of decitabine and expression was measured for 7 days (figure 13). While BCM teaches that 1μM is an effective dosage of DNMT inhibitor, BCM and Eckschlager, fail to teach that the concentration of the HDACi is at least about 400 nanomolar. 
Banerji studied the safety, tolerability, pharmacokinetic (PK), and pharmacodynamic (PD) profile of CHR-3996, a selective class I histone deacetylase inhibitor (abstract, purpose). Banerji treated 39 patients with 7 different dose levels of CHR-3996 ranging from 5 to 160 mg/day, studied maximal plasma concentrations, and determined that a maximal plasma concentration of 259 ng/mL at a dose of 40 mg exceeded the concentrations required for antitumor efficacy in preclinical models (abstract, results). Using the molecular weight of CHR-3996, which is taught to be 394.40 g/mol by the ChemScene safety data sheet for Nanatinostat (page 1, 3.1), the maximal plasma concentration of 259 ng/mL, which was determined to be an effective dose for treatment, is 0.657 micromolar (as shown above). This concentration converts to 657 nanomolar as shown below, which meets the limitation of at least about 400 nanomolar:
                
                    
                        
                            0.657
                            μ
                            m
                            o
                            l
                        
                        
                            L
                        
                    
                     
                    x
                     
                    
                        
                            
                                
                                    10
                                
                                
                                    3
                                
                            
                             
                            n
                            a
                            n
                            o
                            m
                            o
                            l
                        
                        
                            1
                             
                            μ
                            m
                            o
                            l
                        
                    
                    =
                    
                        
                            657
                             
                            n
                            a
                            n
                            o
                            m
                            o
                            l
                             
                        
                        
                            L
                        
                    
                
            

	BCM, Eckschlager, and Banerji are considered to be analogous to the claimed invention as they are in the same field of HDAC inhibitors for use in cancer immunotherapy. Therefore, it would have been obvious to one of ordinary skill in the art to use the concentration of CHR-3996 taught by Banerji in the method taught by BCM and Eckschlager as a starting point for cell-based therapy augmentation. While the study by Banerji focused on patients who were treated with oral doses of CHR-3996, one of ordinary skill in the art would have been motivated to select this concentration as a starting point as it has been demonstrated to be an effective concentration for treatment in patient studies.  

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0023937 A1 (Baylor College of Medicine) 22 JAN 2015 (herein BCM) in view of Eckschlager, T., et al (2017) Histone Deacetylase Inhibitors as Anticancer Drugs Int. J. Mol. Sci 18(1414); 1-25 as applied to claim 1 above, and further in view of Marks, PA and WS Xu (2009) Histone Deacetylase Inhibitors: Potential in Cancer Therapy Journal of Cellular Biochemistry 107: 600-608. 

Regarding claim 6, BCM and Eckschlager teach the method of claim 1 as discussed above.
BCM further teaches that exposure of the cells to the epigenetic modifying agent may occur by any suitable regimen as long as the cells receive a sufficient amount of the agent and for a sufficient time to upregulate expression of the therapeutic protein (page 9, paragraph [0087]). In example studies, BCM teaches the application of DNMT inhibitor decitabine as the epigenetic modifier (page 8, paragraph [0080]; page 8, paragraph [0078]).  In their example, CAR-MUC1 T cells were contacted with 1μM of decitabine and expression was measured for 7 days (figure 13). In figure 13, increases in protein expression is observed as early as day 0, although no information is provided regarding how quickly 
Marks studied the role of histone deacetylases (HDAC) and the potential of these enzymes as therapeutic targets for cancer, neurodegenerative diseases and a number of other disorders (abstract). Marks teaches that HDACi cause accumulation of acetylated forms of proteins and that several HDACi are in various stages of development, including clinical trials as monotherapy and in combination with other anti-cancer drugs (abstract). Marks further teaches that HDACi up-regulate the expression of both death receptors and their ligands in vitro and in vivo in transformed cells, but not in normal cells (page 604, right column, paragraph 4). Marks provides an overview of clinical development of HDACi and teaches that a useful marker of biological activity of HDACi is the accumulation of acetylated histones in normal peripheral mononuclear (PMN) cells. In the case of a single oral dose of the HDACi vorinostat, 400 mg was shown to induce PMN cells to accumulate acetylated histones in 2-4 hours which returned to pretherapy levels in 10-14 hours (page 606, right column, paragraph 6). 
BCM, Eckschlager, and Marks are considered to be analogous to the claimed invention as they are in the same field of HDAC inhibitors for use in cancer immunotherapy. Therefore, it would have been obvious to one of ordinary skill in the art to contact the cell-based immunotherapy with the HDACi as taught by BCM and Eckschlager for at least 2 hours as taught by Marks as a starting point for cell-based therapy augmentation. While the study by Marks focuses on a different HDACi used in vitro, one of ordinary skill in the art would have been motivated to use this time as a starting point for the method as it has been demonstrated as the least amount of time that it takes for a biologically active level of HDACi to be achieved in vivo.  

Regarding claim 7, BCM and Eckschlager teach the method of claim 1 as discussed above.

Marks studied the role of histone deacetylases (HDAC) and the potential of these enzymes as therapeutic targets for cancer, neurodegenerative diseases and a number of other disorders (abstract). Marks teaches that HDACi cause accumulation of acetylated forms of proteins and that several HDACi are in various stages of development, including clinical trials as monotherapy and in combination with other anti-cancer drugs (abstract). Marks further teaches that HDACi up-regulate the expression of both death receptors and their ligands in vitro and in vivo in transformed cells, but not in normal cells (page 604, right column, paragraph 4). Marks provides an overview of clinical development of HDACi and teaches that a useful marker of biological activity of HDACi is the accumulation of acetylated histones in normal peripheral mononuclear (PMN) cells. In the case of a single oral dose of vorinostat, 400 mg was shown to induce PMN cells to accumulate acetylated histones in 2-4 hours which returned to pretherapy levels in 10-14 hours (page 606, right column, paragraph 6). 
BCM, Eckschlager, and Marks are considered to be analogous to the claimed invention as they are in the same field of HDAC inhibitors for use in cancer immunotherapy. Therefore, it would have been obvious to one of ordinary skill in the art to contact the cell-based immunotherapy with the HDACi as taught by BCM and Eckschlager for at least 14 hours as taught by Marks and up to as much as 120 hours in vivo and the study by BMS focuses on a different epigenetic modifier, one of ordinary skill in the art would have been motivated to use this time as a starting point for the method as it has been demonstrated as a sufficient amount of time for an epigenetic modification of the cell expression to take place.  

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0023937 A1 (Baylor College of Medicine) 22 JAN 2015 (herein BCM) in view of Eckschlager, T., et al (2017) Histone Deacetylase Inhibitors as Anticancer Drugs Int. J. Mol. Sci 18(1414); 1-25 as applied to claim 1 above, and further in view of Simon, S., and N. Labarriere (2018) PD-1 expression on tumor-specific T cells: Friend or foe for immunotherapy? Oncoimmunology 7(1) e1364848, 1-7; Published online 14 SEP 2017.

Regarding claim 12, BCM and Eckschlager teach the method of claim 1 as discussed above.
BCM further teaches combination therapy including immunotherapy and states that the therapy may be administered before, during or after, or a combination thereof, administration of the immune cells (page 3, paragraph [0027]). BCM however, fails to explicitly state that this immunotherapy is a checkpoint inhibitor and that the cells are contacted in vitro. 
Simon studied checkpoint expression, specifically PD-1, on tumor-specific T cells and discusses the dual significance of this expression in regards to complex regulation and the opportunity to leverage checkpoint expression to define, monitor, and exploit tumor-reactive T cells for immunotherapy purposes (abstract). Simon teaches that PD-1 is expressed on the surface of activated T cells, NK cells, B cells, macrophages, and several subsets of DCs and that PD-1 expression on naïve T cells is induced upon TCR activation (page e1364828-1, left column, paragraph 1). Simon also teaches that checkpoints such as Tim-3, LAG-3 and TIGIT are expressed on T cells and contribute to impaired T cell function and tumor in vitro that PD-1 blockade during a GMP-compliant procedure to produce Melan-A specific T cells for ACT, favored the amplification of peculiar TRCβ subfamilies, with better functional avidity against their cognate antigen” (page e1364828-4, left column, paragraph 3; page e1364828-4, right column, paragraph 1). 
BCM, Eckschlager, and Simon are considered to be analogous to the claimed invention as they are in the same field of cell-based immunotherapy or HDACi therapy for use in cancer treatment. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the teachings of BCM and Eckschlager with those of Simon and have included the use of a checkpoint inhibitor, such as PD-1 blockade, in the method of augmenting a cell-based immunotherapy. One of ordinary skill in the art would have been motivated to make this combination in order to reduce the PD-1 expression on the T-cells that could be caused by modulation of the epigenetic dynamic mechanisms of the cell in vitro (Simon, page e1364828-1, right column, paragraph 1). By doing so, one would increase the in vivo functionality following administration of the cells to the patient (Simon, page e1364828-4, right column, paragraph 1). 

Regarding claim 13, BCM, Eckschlager, and Simon teach the method of claim 12 as discussed above.
Simon further teaches that the checkpoint inhibitor is an antibody that targets PD-1 (page e1364828-4, right column). 



Conclusion
The following prior art is made of record but was not relied upon and is considered pertinent to applicant's disclosure:
Akimova, T., et al (2012) Histone/protein deacetylases and T-cell immune response Blood 119(11) 2443-2451. Akimova studied the effects of HDACi on T-cell biology including the activation and functions of conventional T cells and the unique T-cell subset, composed of Foxp3+ T-regulatory cells (abstract).

June, C.H., et al (2009) Engineering lymphocyte subsets: tools, trials and tribulations Nat Rev Immunol 9(10); 704-716. June provides a review of lymphocyte subsets that have been modified genetically or by other means for therapeutic benefits for the use in cell-based therapies (abstract). June teaches the incorporation of various DNMT inhibitors and HDAC inhibitors in cell cultures as an approach to engineer lymphocyte subsets. June teaches that the inclusion of these inhibitors has the potential to augment T cell function and maintain fidelity in vivo. June further teaches the use of these therapies in vitro (page 4, paragraph 2). 

Kroesen, M., et al (2014) HDAC inhibitors and immunotherapy, a double edged sword? Oncotarget 5(16); 6558-6572. Kroesen teaches that HDACs regulate histone acetylation and hence gene expression (abstract). Kroesen further teaches that HDAC inhibitors can increase tumor recognition by NK and T cells (page 6566, left column, paragraph 2). 

Li, Y. and E. Seto (2016) HDACs and HDAC Inhibitors in Cancer Development and Therapy Cold Spring Harb Perspect Med 6; a02631; 1-35. Li provides a review of HDACs in cancer and the therapeutic potential of HDAC inhibitors (HDACi) as emerging drugs in cancer treatment (abstract). Li provides a review on the mechanisms of HADCs (page 3) as well as a review of the 

Moffat, D., et al (2010) Discovery of 2-(6-{[(6-Fluoroquinolin-2-yl)methyl]amino}bicyclo [3.1.0]hex-3-yl)-N-hydroxypyrimidine-5-carboxamide (CHR-3996), a Class I Selective Orally Active Histone Deacetylase Inhibitor Journal of Medicinal Chemistry 53(24); 8663 – 8678. Moffat teaches a novel series of HDAC inhibitors demonstrating class I subtype selectivity and teaches compound 21r (CHR-3996) which showed good activity alone and in combination with other anticancer agents in vitro (abstract).

Shen, L., et al (2012) Class I Histone Deacetylase Inhibitor Entinostat Suppresses Regulatory T Cells and Enhances Immunotherapies in Renal and Prostate Cancer Models PLoS One 7(1); e30815 1-14. Shen teaches the Tregs-targeting and immune-promoting effects of a class I specific HDAC inhibitor, entinostat, in combination with either IL-2 or a surviving-based vaccine therapy (abstract, background). Entinostat is taught to decrease Foxp3 expression in Tregs and inhibits the suppressive function of Tregs (page 2, left column, paragraph 3). 
 
Cherkassky, L., et al (2016) Human CAR T cells with cell-intrinsic PD-1 checkpoint blockade resist tumor-mediated inhibition The Journal of Clinical Investigation 126(8); 3130-3144. Cherkassky teaches that solid tumors upregulate coinhibitory ligands that bind to inhibitory receptors on T cells and that this adaptive resistance compromises the efficacy of cell-based immunotherapy with chimeric antigen receptor (CAR) T cell therapies. Cherkassky further studied PD-1 mediated T cell exhaustion (abstract) and explored the use of PD-1/PD-L1 blockade in improving the potency of CAR T cell therapies (abstract). 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUDREY L BUTTICE/Examiner, Art Unit 1647                   
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647